DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 17 / 482239
Claims 146-174 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statement filed 29 September 2021 is acknowledged and considered.
Allowable Subject Matter
Claims 146-174 are allowed.
The following is an examiner’s statement of reasons for allowance: TAI (EP 0597389, published 18 May 1994) describes a compound shown below (compound 1, page 7).  This compound neither anticipates nor renders obvious a compound of the examined claims due to the following differences: a naphthalene ring condensed to the ring system substituted with a CO2-Na+ group.  This group is not permitted in the claims.

    PNG
    media_image1.png
    418
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    235
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    930
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699